*382Dissenting Opinion by
Woodside, J.:
I dissent. The key to a just determination of this case is the illness, disease or condition that the insured-deceased was treated for by her physician during the relevant period of two years. Because the counsel for both parties and the trial judge failed, apparently deliberately, to ask the physician the key question, neither the jury nor the court knows whether or not the plaintiff should recover. The jury decided blindly; it decided blindly because counsel for both parties wished it to decide blindly. This is no way to administer justice.
. Theré is no real doubt that the insured visited her physician. The verdict, I think, is against the weight of the evidence. I would grant a new trial. The truth could then be ascertained and justice done.